Case 2:21-cv-00486-DDP-JEM Document 30 Filed 08/26/21 Page 1 of 2 Page ID #:266



   1   DAMIEN M. SCHIFF, No. 235101
       Email: dschiff@pacificlegal.org
   2   LAWRENCE G. SALZMAN, No. 224727
       Email: lsalzman@pacificlegal.org
   3   Pacific Legal Foundation
       930 G Street
   4   Sacramento, California 95814
       Telephone: (916) 419-7111
   5   Facsimile: (916) 419-7747
   6   JEREMY TALCOTT, No. 311490
       Email: jtalcott@pacificlegal.org
   7   Pacific Legal Foundation
       1212 W. Amerige Ave.
   8   Fullerton, California 92833-2709
       Telephone: (916) 419-7111
   9   Facsimile: (916) 419-7747
  10   KADY VALOIS*, Fla. Bar No. 1010150
       Email: kvalois@pacificlegal.org
  11   Pacific Legal Foundation
       4440 PGA Boulevard Suite 307
  12   Palm Beach Gardens, FL 33410
       Telephone: (561) 691-5000
  13   Facsimile: (916) 419-7747
       * Pro Hac Vice
  14
       Attorneys for Plaintiff
  15

  16

  17                                UNITED STATES DISTRICT COURT
  18                              CENTRAL DISTRICT OF CALIFORNIA
  19

  20    HOWARD ITEN,                                      No. 2:21-cv-00486-DDP-JEMx
  21                             Plaintiff,               PLAINTIFF’S NOTICE OF
                                                        SUPPLEMENTAL AUTHORITY
  22            v.
  23    COUNTY OF LOS ANGELES,
  24                             Defendant.
  25

  26           Plaintiff Howard Iten respectfully submits the attached recent decision of the
  27   Ninth Circuit Court of Appeals in Apartment Association of Los Angeles County v.
  28
       Notice of Supplemental Authority
       No. 2:21-cv-00486-DDP-JEMx                1
Case 2:21-cv-00486-DDP-JEM Document 30 Filed 08/26/21 Page 2 of 2 Page ID #:267



   1   City of Los Angeles, No. 20-56251 (Aug. 25, 2021). The ruling affirms this Court’s
   2   denial of the plaintiffs’ motion seeking to preliminarily enjoin the enforcement of the
   3   City of Los Angeles’s residential eviction moratorium. Slip op. at 25. The decision
   4   explains that the plaintiffs are not entitled to such relief because they are not likely
   5   to succeed on the merits of their claim that the City’s moratorium violates the
   6   Constitution’s Contracts Clause. Slip op. at 17–25. In this action, Mr. Iten brings a
   7   Contracts Clause claim against the County of Los Angeles’s commercial eviction
   8   moratorium and, thus, the Ninth Circuit’s decision is relevant to this Court’s
   9   consideration of the County’s pending motion to dismiss.
  10           There are, however, significant differences between the Contracts Clause
  11   claim advanced in Apartment Association and the claim advanced here, most
  12   prominently in that the former concerns a residential eviction moratorium, the latter
  13   a commercial eviction moratorium, but also in that the landlord assistance programs
  14   cited in the Ninth Circuit’s ruling, slip op. at 22–23, appear to apply only to
  15   residential landlords.
  16           Should the Court find it useful, Mr. Iten would be prepared to submit a short
  17   supplemental brief explaining in further detail how the Ninth Circuit’s ruling affects
  18   this case.
  19           DATED: August 26, 2021.
  20                                            Respectfully submitted,
  21                                            DAMIEN M. SCHIFF
                                                LAWRENCE G. SALZMAN
  22                                            JEREMY TALCOTT
                                                KADY VALOIS* (Pro Hac Vice)
  23

  24                                            By s/ Damien M. Schiff
                                                        DAMIEN M. SCHIFF
  25
                                                Attorneys for Plaintiff
  26

  27

  28
       Notice of Supplemental Authority
       No. 2:21-cv-00486-DDP-JEMx                2
